Order entered August 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01450-CV

                          THEODIST R. THOMAS, Appellant

                                            V.

                    C & C RESIDENTIAL PROPERTIES, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-06257-C

                                        ORDER
      Before the Court is appellant’s July 31, 2018 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to August 31, 2018.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE